Citation Nr: 0800311	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine.    

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1958 to January 1959 and from May 1963 to July 1985; he 
is a retired Master Sergeant (E-8), who had active service in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  A subsequent rating decision dated 
in August 2005 increased the veteran's cervical spine 
disability to 20 percent effective from the date of his claim 
for an increase.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is not manifested by limitation of forward flexion to 
15 degrees or less; ankylosis or exacerbations of symptoms 
necessitating bedrest prescribed by a physician; the veteran 
refused testing to determine if he has any secondary 
radiculopathy; the preponderance of the evidence is against a 
finding of secondary neurological impairment warranting a 
separate compensable rating.  

2.  The veteran's degenerative disc disease of the lumbar 
spine is not manifested by  limitation of forward flexion to 
60 degrees or less; a combined range of motion of less than 
190 degrees; ankylosis; an altered or affected gait; abnormal 
curvature of the spine; or exacerbations of symptoms 
necessitating bedrest prescribed by a physician; the veteran 
refused testing to determine if he has any secondary 
radiculopathy; the preponderance of the evidence is against a 
finding of secondary neurological impairment warranting a 
separate compensable rating.  






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received a 
notification letter in September 2004 regarding his claims, 
which was prior to the initial adjudication which is the 
subject of this appeal.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In the aforementioned VA letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA did not, however, provide such 
notice to the veteran prior to the RO decision that is the 
subject of this appeal.  To the extent that the timing 
deficiency with regard to the Dingess requirements raises a 
presumption of prejudice, such defect would not have operated 
to alter the outcome in the instant case where the 
preponderance of the evidence is against a finding of 
cervical and lumbar spine disabilities of increased severity.  
That is, the timing defect did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice 
and thus, the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available and the veteran was afforded several VA 
examinations in conjunction with the claims, which are 
adequate for rating purposes.  There is no duty to provide 
another medical examination or opinion.  38 C.F.R. §§ 3.326, 
3.327.
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

Legal Criteria-General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The entire period, (from the filing of the claim forward) is 
to be considered to ensure that consideration is given to the 
possibility of "staged ratings"; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  



Legal Criteria-Spine

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the formula for 
Incapacitating Episodes, a 20 percent evaluation is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees or for combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal contour such as scoliosis; a 30 percent 
evaluation is warranted when there is forward flexion of the 
cervical spine limited to 15 degrees or less or favorable 
ankylosis of the entire cervical spine; a 40 percent rating 
is warranted when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine, or for 
unfavorable ankylosis of the entire cervical spine; a 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine; and a maximum 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine. It may be applied to intervertebral disc 
syndrome. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5243.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

Analysis-Cervical and Lumbar Spine 

The veteran was granted service connection for both lumbar 
and cervical spine disabilities in a November 1987 rating 
decision, which establish separate 10 percent ratings for 
each disability.  The veteran filed his current claim for an 
increase in June 2004, and in an August 2005 rating decision, 
his cervical spine disability was increased to 20 percent.  
An increase was denied for the lumbar spine disability in 
October 2004, and was upheld in the August 2005 rating by a 
decision review officer.  The veteran contends, in essence, 
that both his cervical and lumbar spine disabilities warrant 
a greater evaluation, as they are more severe that what the 
current ratings contemplate.  As the disabilities utilize the 
same rating criteria and were evaluated together during VA 
examinations, they will be discussed together for the sake of 
brevity.  

Upon filing his claim for an increase, the veteran was 
afforded a comprehensive VA orthopedic examination in 
September 2004 to determine the severity of his low back and 
neck conditions.  In the associated report, the veteran 
exhibited the following ranges of motion: for the lumbar 
spine, flexion was to 90 degrees (with pain), extension to 25 
degrees (with pain), right lateral flexion to 30 degrees, 
left lateral flexion to 40 degrees, and bilateral rotation to 
20 degrees.  Cervical spine ranges of motion were: flexion to 
45 degrees, extension to 40 degrees (with pain), right 
lateral flexion to 35 degrees, left lateral flexion to 30 
degrees, and bilateral rotation to 60 degrees.  A diagnosis 
of cervical degenerative disease, and lumbar degenerative 
disc disease was entered.  In addition to this examination, 
the veteran had a magnetic resonance imaging (MRI) test in 
August 2004, which noted degenerative changes, most 
pronounced at the L2-L3 and L3-L4 levels, where moderate to 
severe central canal stenosis and compression of the cauda 
equine nerve roots was noted.  

In May 2005, the veteran underwent a VA neurological 
examination.  This examination was limited to the upper 
extremities, and nerve conduction studies were not 
accomplished.  The examiner felt that further conduction 
studies should be accomplished to rule out neuropathy versus 
radiculopathy; however, the veteran declined to have these 
studies performed.  

In July 2005, the veteran had his most recent VA spine 
examination.  He reported having no history of surgical 
intervention or need for corticosteroid or other injection 
therapy.  The veteran said that a back brace had been 
prescribed for him, but he did not wear it at the time of the 
examination.  He indicated that activities such as yard work 
and walking long distances aggravated the pain in his spine, 
and use of a cane helped to alleviate this problem.  Ranges 
of motion of the lumbar spine were as follows: flexion to 90 
degrees; extension to 30 degrees with pain at 20 degrees; 
right lateral flexion to 30 degrees with pain in the right 
lower extremity (and pain in the low back at 20 degrees); 
left lateral flexion to 30 degrees with pain; right lateral 
flexion to 25 degrees with pain; and left lateral flexion to 
25 degrees.  No loss of range of motion was noted with 
repetition of exercises, and pain was the only DeLuca factor 
cited.  See DeLuca, supra.  

Cervical spine ranges of motion were reported as follows: the 
veteran held his head at a normal 20 degrees and could flex 
to 55 degrees from this position; extension was 35 degrees 
with pain at 30 degrees; right lateral flexion was 30 degrees 
with pain at 10 degrees; left lateral rotation was 25 degrees 
with pain at 15 degrees; rotation to the right was 40 degrees 
with pain at 10 degrees; and rotation to the left was to 50 
degrees with pain at 30 degrees.  Again, the only noted 
DeLuca factor was pain on motion, and there was no loss of 
motion upon repetitive use.  The examiner reviewed the 
radiographic findings of record, and confirmed the diagnosis 
of degenerative disc disease of the lumbar and cervical 
spine, with radiation into the right lower and upper 
extremities, respectively.  

The veteran filed his claim in 2004.  Accordingly, only the 
current criteria for rating disorders of the spine are 
applicable.  Degenerative disc disease of the cervical and 
lumbar spine is rated either under the general formula, or 
under the formula specific to rating intervertebral disc 
syndrome, with whichever is the highest rating available 
under these provisions being appropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

Regarding the cervical spine, there is no evidence of any 
incapacitating episodes of intervertebral disc syndrome 
necessitating physician-prescribed bed rest.  The veteran 
refused electromyography (EMG)/nerve conduction velocity 
(NCV) testing to determine if he has any secondary 
radiculopathy.  The preponderance of the evidence is against 
a finding of secondary neurological impairment warranting a 
separate compensable rating.  Thus, a rating in excess of 20 
percent is not warranted under the criteria specific to 
rating intervertebral disc syndrome.  The veteran has not 
demonstrated that his forward flexion is limited to 15 
degrees or less, nor has ankylosis been noted.  Thus, under 
the general rating formula, the veteran's 20 percent rating 
is appropriate and his claim for an increase must be denied.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For the lumbar spine, there again have been no documented 
incapacitating episodes of intervertebral disc syndrome 
necessitating physician-prescribed bed rest.  As with the 
cervical spine, the veteran refused EMG/NCV testing to 
determine if he has any secondary radiculopathy and the 
preponderance of the evidence is against a finding of 
secondary neurological impairment warranting a separate 
compensable rating.  The veteran has not demonstrated that 
his forward flexion of the back is limited to 60 degrees or 
less, and his combined range of thoracolumbar motion is 
approximately 200 degrees.  Furthermore, there is no 
demonstrated ankylosis, abnormal spinal contour or gait, 
lordosis, or kyphosis.  As such, the 10 percent evaluation is 
correct for the lumbar spine, and the veteran's claim for an 
increase must also be denied.  Id.  

The DeLuca factors have been considered in the current 20 and 
10 percent ratings for the cervical and lumbar spine.  The 
additional limitation of motion caused by pain has been 
considered in the current ratings, as well as the factor that 
pain plays during repetitive usage.  There has been no 
documented weakness, fatigability or lack of coordination.  
That is, the medical evidence does not show that the veteran 
has any additional limitation of motion of the cervical or 
lumbar spine due to pain or flare-ups of pain, supported by 
objective findings, to a degree that would support a higher 
rating for either disability.  And there is no medical 
evidence to show that fatigue, weakness, incoordination or 
any other symptom or sign attributable to the veteran's disc 
disease results in such additional limitation of motion of 
either segment of the spine.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.    

In view of the medical evidence summarized above, the 20 and 
10 percent ratings for the veteran's cervical and lumbar 
spine disabilities are correct for the entire period of time 
at issue.  That is, the medical evidence does not show that a 
higher staged rating is warranted for either disability.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
higher ratings for the veteran's cervical and lumbar spine 
disabilities.  Accordingly, the benefit of the doubt doctrine 
does not apply to the instant case.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"). 

Regarding extraschedular entitlement, the veteran has not 
shown that his cervical or lumbar spine disability is so 
severe as to produce marked interference with employment or 
require frequent hospitalization.  The record indicates that 
the veteran voluntarily retired from work, with his back/neck 
disabilities not being causes of leaving employment, and 
there is no evidence of frequent hospitalizations.  Thus, a 
remand for referral to the Director of VA's Compensation and 
Pension Service for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 
(1996).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
is denied.  

 Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


